Citation Nr: 0909536	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  03-12 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for Dupuytren's 
contracture of the right hand.

2.  Entitlement to service connection for Dupuytren's 
contracture of the left hand.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from August 1963 to July 
1967.

This claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared by 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office, in July 1999, that denied service 
connection for Dupuytren's contracture of the right and left 
hands as well as for post-traumatic stress disorder (PTSD).  
The Veteran was initially given notice of the July 1999 
rating decision by the Washington, D.C., RO in September 
1999.  This matter was previously before the Board in April 
2005 and April 2007 at which times the case was remanded for 
additional development.  In August 2008, the RO granted 
service connection for PTSD.  As this is considered a full 
grant of the benefit sought with respect to this issue, this 
issue is no longer in appellate status.  See AB v. Brown, 
6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

As noted in the introduction above, the RO granted service 
connection for PTSD in August 2008.  However, prior to the 
grant, in April 2007, the Board remanded this claim for a VA 
examination to determine 1) whether the Veteran had PTSD 
related to verified inservice stressors; 2) if so, the 
likelihood that the Veteran's tobacco or alcohol use was 
secondary to his PTSD; and 3) if so, whether it is at least 
as likely as not that the Veteran's Dupuytren's contracture 
of the right and/or left hands is due to the Veteran's 
service or due to or aggravated by a service-connected 
disability.

In April 2008, a VA examination of the hands was conducted 
and an opinion was provided.  The examiner determined that 
according to medical literature the factors with respect to 
the Veteran which most likely caused his Dupuytren's 
contractures included a long history of alcohol and tobacco 
abuse.  In a May 2008 VA mental disorders examination, as to 
the crucial question of whether the Veteran's alcohol or 
tobacco abuse was secondary to his PTSD, the examiner stated 
that it was difficult for him to render an opinion on whether 
the Veteran's alcohol use was secondary to PTSD or to 
preexisting or inherent or genetic factors, and therefore it 
was difficult for him to give an opinion that the Dupuytren's 
contracture of the Veteran's hand was due to service.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  While the examiner indicated 
it was difficult to render an opinion, he should attempt to 
do so, unless such would require resort to speculation.  
Accordingly, a remand for an etiological opinion and 
rationale, and to the extent necessary, an additional 
examination addressing whether the Veteran's claimed 
Dupuytren's contracture of the right and left hands was 
incurred in or aggravated by service, is necessary.  See 38 
U.S.C.A. § 5103A(d) West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008) (VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who 
provided the May 2008 mental disorders 
opinion to review the Veteran's claims 
folder.  This review should be indicated 
in the report.  If this examiner is not 
available, please forward this request to 
another qualified examiner.  No further 
examination of the Veteran is necessary 
unless the examiner determines otherwise. 
The rationale for all opinions must be 
provided. The examiner should answer this 
opinion request:

Is it at least as likely as not (50 
percent degree of probability or higher) 
that the Veteran's alcohol abuse and/or 
tobacco abuse is proximately due to, the 
result of, or chronically worsened by his 
service-connected post-traumatic stress 
disorder (PTSD).  If the examiner is 
unable to provide the requested opinion 
without resort to speculation, this 
should be specifically stated.  A 
rationale for any opinion expressed 
should be provided.

If and only if the examiner determines 
that the Veteran's use of tobacco and/or 
alcohol is linked to PTSD, please state 
whether it is at least as likely as not 
(50 percent degree of probability or 
higher) that Dupuytren's contracture of 
the left hand, right hand, or both hands, 
is due to the veteran's service or is due 
to or aggravated (chronically worsened) 
by a service-connected disability.  If a 
separate examination is necessary to 
obtain this opinion, such examination 
should be scheduled.

2.  Then review the issues on appeal.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

